   Case 2:19-cv-00398-MHT-WC Document 54 Filed 05/05/20 Page 1 of 2



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


MONTAVIOUS K. ASKEW,              )
                                  )
        Plaintiff,                )
                                  )           CIVIL ACTION NO.
        v.                        )             2:19cv398-MHT
                                  )                  (WO)
TIMOTHY ISAAC, et al.,            )
                                  )
        Defendants.               )

                              JUDGMENT

    Upon consideration of plaintiff’s motions to drop

defendant    Nurse    Scott    (doc.    no.    52)   and    defendant

Sanundra Shiver (doc. no. 53) from this lawsuit, which

the court construes as motions for voluntary dismissal

of all claims against said defendants, it is ORDERED

that:

    (1) The motions are granted.

    (2) All claims against defendants Nurse Scott and

Sanundra Shiver are dismissed without prejudice, with

no costs taxed.

    (3) Defendants Nurse Scott and Sanundra Shiver are

terminated as parties to this action.
      Case 2:19-cv-00398-MHT-WC Document 54 Filed 05/05/20 Page 2 of 2



      The clerk of the court is DIRECTED to enter this

document      on   the    civil     docket    as   a    final   judgment

pursuant     to    Rule   58   of    the   Federal     Rules    of   Civil

Procedure.

      This case is not closed, and is referred back to

the     United     States      Magistrate       Judge     for     further

proceedings.

      DONE, this the 5th day of May, 2020.

                                       /s/ Myron H. Thompson
                                    UNITED STATES DISTRICT JUDGE
